Order of November 22, 1927, granting plaintiff’s motion for *769an injunction pendente lite, reversed upon the law, without costs, and motion denied, without costs. The obligatory effect of the new ordinance may not be denied. (Danforth v. Groton Water Co., 178 Mass. 472; approved, Robinson v. Robins Dry Dock & Repair Co., 238 N. Y. 271.) That ordinance validates that which was prohibited by the order granted upon the grounds set out in the complaint. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.